Citation Nr: 1425192	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for migraine headaches.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to special monthly compensation (SMC).

(The additional issue of entitlement to service connection for a seizure disorder is being addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

In August 2013, the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013)  This evidence, a report from a private psychiatrist, contains an opinion indicating the Veteran is unemployable because of his PTSD, so on account of one of the disabilities at issue in this appeal.  Accordingly, as this additional evidence was received in conjunction with his claim for a higher initial rating for this service-connected disability, the derivative issue of whether he also is entitled to a TDIU also warrants consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).



FINDINGS OF FACT

1.  The Veteran's migraine headaches are very frequent and prostrating.

2.  His PTSD causes occupational and social impairment with deficiencies in most areas and is so severe as to preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.

3.  Now, apart from the higher initial rating for his PTSD and derivative TDIU consequently being granted in this decision, his other service-connected disabilities combine to 60-percent disabling.


CONCLUSIONS OF LAW

1.  The criteria have been met for a higher 50 percent initial rating for the migraines since the filing of the Veteran's claim of entitlement to service connection for this condition on April 2, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2013).

2.  The criteria have been met for a higher 70 percent initial rating for his PTSD since the filing of his claim of entitlement to service connection for this condition on August 23, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2013).

3.  The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2013).

4.  The criteria are met for SMC.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2013); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2013).

In regards to these claims for higher initial ratings for the PTSD and migraines, keep in mind these claims arose in the context of the Veteran trying to establish his underlying entitlement to service connection for these disabilities, and service connection since has been granted, so his appeal concerns a "downstream" issue - namely, the propriety of the initial ratings the RO assigned for these disabilities.  When, as here, service connection has been granted and, in response, the Veteran has appealed a "downstream" issue such as the compensation level assigned for the disability or effective date, then VA does not have to provide additional VCAA notice concerning these downstream elements of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance in November 2011.  So the Veteran has received all required notice concerning these downstream initial-rating claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, he and his attorney have not alleged any deficiency in the notice provided, certainly none that is unduly prejudicial (meaning outcome determinative) of these claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  They both are being granted, albeit partially, but also a TDIU and SMC.

The VCAA further provides that VA has a duty to assist the Veteran in developing his claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been met.  His service treatment records (STRs) were previously obtained, and more recent post-service VA and private treatment records are also in the claims file, so of record.  As well, he was provided VA compensation examinations in January 2007 for his PTSD and in February 2010, both for his PTSD and migraines, and the reports of those examinations contain the findings needed to address the applicable rating criteria.  He does not need to again be reexamined, especially since he and his attorney also have submitted other medical evidence concerning these claims.  38 C.F.R. §§ 3.327(a), 4.2.

In regards to the June 2013 hearing, the Board finds the presiding VLJ complied with the requirements of 38 C.F.R. § 3.103(c)(2), which requires that the VLJ chairing a hearing (1) fully explain the issue or issues and (2) suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, the presiding VLJ explained that the evidence would need to show that the Veteran's PTSD and migraines, and associated symptoms, had worsened in order for higher ratings to be warranted for these disabilities.  In turn, the Veteran presented testimony concerning the extent and frequency of his symptoms.  His attorney's questions, and his responses, evidenced their actual knowledge of the type of evidence needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Further, at the outset of the hearing, the VLJ and the attorney discussed the Veteran's desire to hold the record open in order to submit additional evidence, which subsequently was received.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Accordingly, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).



Higher Initial Ratings for the PTSD and Migraines

Since, as already alluded to, the Veteran's claims for increased disability ratings for his PTSD and migraine headaches arises from his disagreement with the initial ratings assigned after service connection was granted for these disabilities, some discussion of the Fenderson case is warranted.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability evaluation where the disability in question just had been determined service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as a "staged" rating.  Fenderson, 12 Vet. App. 125-126.  Regardless, the Court also since has extended this practice even to increased-rating claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  


When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, which is contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.   See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


Migraines

The Veteran's migraine headaches are currently rated under 38 C.F.R. § 4.124a, DC 8100, as 30-percent disabling.  DC 8100 provides that a 0 percent rating is warranted for migraines that are less frequent.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating, so the existing rating, is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  And a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Neither the regulations nor the Court has defined "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100, verbatim, but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

After reviewing the evidence of record, the Board finds that it is in relative equipoise as to whether a 30 or higher 50 percent initial rating should be assigned.  So in giving the Veteran the benefit of the doubt, see 38 C.F.R. §§ 4.3, 4.7, he is entitled to the higher 50 percent rating for his migraines, which as explained is the highest rating that can be assigned under DC 8100.

His medical records show frequent headaches.  For example, he complained of having five migraines in the two months preceding his August 2007 VA appointment, and in August and September 2008 he was having daily migraine headaches, which would average to much more than one headache per month.  He sought emergency treatment at least once because his prescription medication was not having any effect.  In November 2009 and August 2010, he complained of headaches lasting more than a day.  Although he reported during the February 2010 VA examination that less than half of his headaches are prostrating, it is not clear that he was informed on the definition of the word, so perhaps did not understand what this entails.  During his hearing, he testified to having 2 or 3 migraines a week.  He said that sometimes they respond to his medication after just one dose, but that there conversely are times when he has to take the maximum dosage, and that he even has had to go to the hospital.  He conceded that he did not have to go to the hospital often, but that it nonetheless had occurred on occasion.  Given the frequency and duration of his headaches, the Board finds his disability picture is more accurately represented by a higher 50 percent rating and has been since the effective date of service connection.  So rather than "staging" this rating, the Board is assigning this higher rating throughout the appeal period.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

PTSD

All service-connected mental health disabilities (with the exception of eating disorders) are rated under what is known as the General Rating Formula for Mental Disorders (General Rating Formula), which is found in 38 C.F.R. § 4.130.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.

The newer DSM-V has been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) essentially have agreed that their target date for moving to the DSM-V was October 1st, coinciding with the beginning of this fiscal year.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

According to the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, the Veteran's 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

The next higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  


The next higher, and maximum, 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

There are two important precedential decisions addressing the proper application of the General Rating Formula:  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) and Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  A thorough understanding of the General Rating Formula, and especially as discussed in Mauerhan and Vazquez-Claudio, is necessary to render an adequate statement of reasons or bases in these cases.

A common pitfall is to cite to various symptoms listed in the General Rating Formula that the claimant does not have to support a finding that the claimant is not entitled to a particular rating.  This often turns into a search for some, or most, of the listed symptoms to justify assigning a higher rating.  This approach, however, is contrary to the plain language of the regulation and pertinent case law.  The General Rating Formula establishes a number of disability levels marked by varying degrees of occupational and social impairment due to "such a symptoms as" those listed for each level.  38 C.F.R. § 4.130.  The Court in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) observed that the symptoms listed in the General Rating Formula are mere examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Because of this, the analysis commonly employed in other types of increased-rating claims will not suffice when adjudicating an increased rating for a mental health disability.  In most other types of increased rating cases, it is permissible for the Board look to the specific signs and symptoms contemplated by the rating criteria, and render a decision on the basis of the presence of absence of those signs and symptoms.  For mental health disabilities, however, the presence or absence of the specific symptoms corresponding to a particular rating is not necessarily dispositive.

Approximately a decade after the Mauerhan decision, further guidance from this area came from the United States Court of Appeals for the Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), in which the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit Court explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in these types of cases, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.  Indeed, each list of symptoms associated with the 30%, 50%, 70%, and 100% ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118 ("The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.").  

When making such an assessment, the Board should be mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.  At the very least, the Board should avoid denying a claim on the basis that the Veteran "does not exhibit most, or even some, of the symptoms required for the 70% rating," as such an assessment is inconsistent with the plain language of the regulation and relevant case law.

Here, after reviewing all of the relevant evidence, and in giving the Veteran the benefit of the doubt, the Board finds a higher 70 percent initial rating is warranted.  Further, as there has been little variation in the intensity of his symptoms and their consequent effect during the period under consideration, the Board finds that he is entitled to this higher 70 percent rating for his PTSD retroactively effective from August 23, 2006, the effective date of service connection for this disability, thus this rating is not being "staged".  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In support of this higher rating, the Board sees that he has had passive thoughts of suicide, albeit usually without active plan or intent, intermittently since at least May 2007.  See, e.g., VA treatment records VA dated in May 2007, December 2007, August 2009, and January 2010.  Treatment records show that he was hospitalized for six days in August 2009 due to suicidal ideation, and with a plan.  After discharge, he was found to be at chronic moderate risk of self-harm.  Previous treatment providers have linked his suicidal ideation with his frequent flashbacks and other intrusive symptoms.  He had an eight-day hospitalization in January 2010 for increased severity and frequency of nightmares, flashbacks, and hallucinations, which were attributed to a change in his medication.  He has had some success in regulating these symptoms, through relaxation and breathing exercises, but continues to have flashbacks on a daily basis.  See Dr. J.N., March 2012.  His flashbacks include hallucinations.  See, e.g., VA treatment dated in August 2009 and July 2013.


He testified to feeling anxious on a near-constant basis, and that he avoids crowds, as well as people in general.  See Hearing transcript.  He said that he was unable to keep jobs in the past because he told people off, and at the time at least he did not care about losing the money.  Id.  He has complained that he has difficulty trusting people, and he is unwilling to spend time getting to know someone if it is uncertain that person will remain in his life.  See VA treatment dated July 2007.  He also has indicated that he avoids people because he is worried that he will become angry and assault someone.  See VA treatment dated December 2008.  His wife has confirmed that he is prone to having angry outbursts, and that he has a history of picking fights.  See wife's September 2011 statement.  

In March 2012, his private treatment providers indicated he had an intermittent inability to perform his activities of daily living, and that he frequently needed reminding to bathe and dress.  The private treatment provider opined that the Veteran would not be able to work effectively due to his symptoms, in particular due to memory problems, flashbacks, nightmares, outbursts, and his social withdrawal.  The February 2010 VA examiner found him to have short-term memory impairment, and mild concentration and attention problems.  The Veteran testified that he is very forgetful and that these problems have lowered his motivation and makes it difficult for him to complete tasks that he has started.  

While increasing the initial rating for the PTSD from 50 to 70 percent, the Board does not find that the even higher 100 percent rating warranted, as the Veteran does not have what amounts to total occupational and social impairment, only instead the former (hence, the reason the Board also is granting him a TDIU).  His family is close, and he reports good relationships with his wife, daughters, and grandchildren.  He has testified that he is hard to be around, due to his symptoms, but there is no evidence that his PTSD has led to significant problems with his familial relationships.  There is evidence that he picks fights, and he has said he worries about doing so, but there is no indication he has actually assaulted anyone or had a violent reaction.  The evidence shows some memory and concentration problems, but these problems have not been shown to have a major impact on his life and daily activities.  His private therapist noted the Veteran has a gross inability to communicate and that he displays grossly inappropriate behavior; however, he does not cite to any specific behaviors when providing this opinion, and the record does not reflect this to be the case.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In sum, the Veteran's symptoms are severe, but do not leave him totally impaired from both occupational and social standpoints.

Extra-schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board may not assign an extraschedular rating in the first instance, but it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).


Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate the disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms - and more importantly their consequent effect - are contemplated by the schedular rating criteria.  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  His headache symptoms, comprising of painful, prostrating, and prolonged attacks, are specifically contemplated by the rating schedule.  38 C.F.R. § 4.124a, DC 8100.  He has not alleged any other symptom related to his migraines that has not been duly considered.  Thus, all his symptoms are contemplated by the Rating Schedule.


Rice Considerations as they relate to the derivative TDIU Claim

As already explained, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case also was PTSD.  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated, at least in part, on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.


It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  The Veteran's PTSD is now rated as 70-percent disabling, and his remaining compensable disabilities are migraine headaches (50-percent disabling), tinnitus (10-percent disabling), and diabetes mellitus (10-percent disabling).  Therefore, he satisfies the threshold minimum rating requirements of § 4.16(a) for consideration of entitlement to a TDIU - that is, without having to instead resort to the special extra-schedular provisions of § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

The Board finds that a TDIU is warranted due to the Veteran's PTSD.  Although he also has asserted he cannot work because of his seizure disorder, as yet it is not a service-connected disability, and his evaluating and treating clinicians have opined that his PTSD, alone, prevents him from working in a substantially gainful capacity.  During his hearing he testified that he had not worked "in years", and primarily because of his PTSD.  The record shows that he has frequent flashbacks, which occasionally include auditory and olfactory hallucinations.  Although he has some success in regulating these incidents, he is not always able to.  Further, he has short-term memory and concentration impairments, which would affect his ability to take orders and instructions, and to complete tasks.  He is also withdrawn and prone to having angry outbursts, which would affect his ability to handle interactions with the public or with supervisors and co-workers.  His private therapist opined that the PTSD symptoms would prevent the Veteran from working in a manner that could be considered "independent, appropriate, sustainable, and effective," and therefore that he is unemployable.  The Board agrees, and thus finds that a TDIU is warranted.


SMC

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities.  

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).


In this decision the Veteran is being awarded a higher 50 percent initial rating for his migraines, an even higher 70 percent initial rating for his PTSD, and is being determined to be unemployable - and thus entitled to a TDIU - on account of his PTSD.  A TDIU is also considered a 100 percent rating for purposes of determining eligibility to SMC.  Bradley v. Peake, 22 Vet. App. 280 (2008).  He is also service connected for tinnitus ( rated as 10-percent disabling effectively since August 23, 2006), Type II Diabetes Mellitus (rated as 10-percent disabling effectively since June 4, 2013), and left ear hearing loss (rated as 0-percent disabling, so noncompensable, effectively since August 23, 2006).  When considering the now higher 50 percent initial rating for his migraines, these additional disabilities result in a 60 percent combined rating as of April 2, 2007.  38 U.S.C.A. § 4.25.  Accordingly, he is entitled to SMC retroactively effective from April 2, 2007.


ORDER

A higher initial disability rating of 50 percent is granted for the migraine headaches, subject to the statutes and regulations governing the payment of VA compensation.

A higher initial disability rating of 70 percent is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.

The derivative TDIU and SMC claims are also granted, also subject to the statutes and regulations governing the payment of VA compensation.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


